            Case 5:19-cr-00804-FB Document 51 Filed 05/07/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
                                               §
V.                                             §       CRIMINAL NO. SA-19-CR-00804-FB
                                               §
FELIPE JESUS DURON                             §

                                SENTENCING MEMORANDUM

       FELIPE JESUS DURON, Defendant, files this Sentencing Memorandum for his

sentencing hearing which is currently scheduled for May 18, 2021.

Personal Background

       1.      Felipe just turned 23 years of age. He has never been arrested before in his life.

Yet his guideline range of imprisonment is life.

       2.      Felipe went to work at McCombs Ford West as soon as he graduated from high

school and stayed there for three years until he decided to enroll in college on a full time basis at

Incarnate Word University. Three letters have been provided from people he worked with

stating that he was a conscientious, reliable and hard working employee. Up until the time of his

arrest, he was going to school full time. He was a music major with the goal of becoming a

teacher, and was doing very well in school.

       3.      Aside from school and work, he is devoutly religious and has been very active in

various organizations and activities in the Catholic church. Many of his letters of reference attest

to his devotion to his faith. He has a strong family relationship with his parents and his sister, all

of whom have written letters on his behalf. He speaks with both his parents daily.

       4.      Felipe has experienced emotional trauma in his young life. He was molested when

he was five years old on more than one occasion by a babysitter. He was the victim of bullying
            Case 5:19-cr-00804-FB Document 51 Filed 05/07/21 Page 2 of 3




frequently in school. When he was 16 years old, he witnessed his 9 and 12 year old niece and

nephew severely injured by a drunk driver. Visions of seeing their lifeless bodies on the street

that day still haunt him.

       5.      Just prior to the incidents which gave rise to this case, Felipe’s parents went

through a divorce. Being very close to both of them, he sunk further into depression and felt

isolated. Just prior to his arrest, he had been seeing a mental health therapist for his continuing

depression, anxiety and PTSD.

Application of Sentencing Guidelines

       6.      Felipe does not minimize the severity of this offense and the trauma it has caused

to the victim. He accepts the penal consequences of his criminal behavior. However, life

imprisonment for Felipe is simply too severe.

       7.      Punishment in federal court for child pornography and child abuse is

understandably severe. Federal courts have recognized the sentencing guidelines for child

pornography and related offenses often fail to distinguish between variations of severity of

conduct. As a result, federal judges have frequently employed downward departures to mitigate

what may be a disproportionately severe sentence.

       8.      Application of 18 U.S.C. § 3553 standards justifies a downward departure in this

case, particularly because of the nature and circumstances of this offense and the history and

circumstances of this defendant. The defendant is requesting a sentence of no more than 15

years imprisonment, which is the mandatory minimum for Count Two in the indictment. A

sentence of 15 years reflects the serious of the offense, promotes respect for the law, provides

just punishment for the offense, affords adequate deterrence to criminal conduct, and protects the

public from further crimes of this defendant.
             Case 5:19-cr-00804-FB Document 51 Filed 05/07/21 Page 3 of 3




       9.       It is highly unlikely that Felipe will re-offend. The remorse he feels for what he

did is undeniable. Although not an excuse for what he did, the conduct which he engaged in is

far too available on the internet for someone with that type of ideation. Felipe’s future conduct

should be judged on what he has done in the non-virtual world, such as his work with the church

and in school. The letter of reference written by a blind classmate of his is notable as an example

of how he normally treats women.

       10.      It should also be noted that a sentence under 20 years will allow this defendant to

obtain a lower security designation from the Bureau of Prisons and get a better placement, as

well as being able to avail himself of the treatment programs he needs.

       Defendant would request a downward departure from his current guideline imprisonment

range and be assessed a sentence of 15 years.

Respectfully submitted,

/s/ Bernie Martinez

_________________________________
Bernie Martinez
Attorney at Law
State Bar No. 13141300
202 E. Houston St., #801
San Antonio, TX 78205
(210) 973-7539: telephone
bernie@berniemartinezlaw.com

ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

        I certify that on the 7th day of May, 2021, I electronically filed the foregoing Sentencing
Memorandum with the Clerk of the Court using the CM/ECF system which will send notification
to Bettina J. Richardson, Asst. United States Attorney.

/s/ Bernie Martinez
_______________________________
